ORDER
This matter having been opened to the Court by David E. Johnson, Jr., Esq., Director, Office of Attorney Ethics, and with the consent of .the respondent, JAMES A. McCUE, of SHREWS-BURY, and his counsel, James E. Collins, Esquire, and the Office of Attorney Ethics and respondent having agreed that respondent lacks the capacity to engage in the practice of law and should be transferred to disability inactive status in accordance with Rule 1:20-12, and good cause appearing;
It is ORDERED that:
1. Pursuant to Rule 1:20-12, JAMES A. McCUE of SHREWSBURY, who was admitted to the bar of this State in 1977, is hereby transferred to disability inactive status, effective immediately, and until the further Order of the Court;
2. JAMES A. McCUE is hereby restrained and enjoined from practicing law during the period that he remains on disability inactive status;
*3433. All funds, if any, currently existing in the following New Jersey financial institutions under the following account numbers: (PNC Business Account No. 8101120446, Sovereign Bank Trust Account No. 11901107000, PNC Brown Estate Account No. 8101092246, PNC Scoles Guardian Account No. 8101080413 and PNC McGann Estate Account No. 8004671449) maintained by JAMES A. McCUE, pursuant to Rule 1:21-6 shall be administered by Thomas J. DiChiara, the attorney trustee appointed for JAMES A. McCUE, pursuant to the Order of the Honorable Lawrence M. Lawson, A.J.S.C. entered on July 3, 2002, in the Superior Court of New Jersey, Law Division, Monmouth County under Miscellaneous Docket No. 2002-498;
4. All other accounts, if any, existing in any New Jersey financial institution including any trust account maintained by respondent pursuant to Rule 1:21-6 shall be restrained from disbursement and shall be transmitted by the banks that are the current custodians thereof to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund pending further Order of this Court. Accounts to be transferred to the Superior Court Trust Fund include: PNC Trust Account No. 810119808 and First Union Trust Account No. 2070515530404;
5. JAMES A. McCUE, shall comply with Rule 1:20-20 governing suspended, disbarred and incapacitated attorneys.